    Case 3:19-cv-00160 Document 29 Filed on 09/03/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

Federal Trade Commission                  §
                                          §
versus                                    §        Civil Action 3:19−cv−00160
                                          §
iBackpack of Texas LLC, et al.            §

                              NOTICE OF SETTING


    A telephonic Status Conference is set at the following date and time:

                           9/5/2019 at 03:00 PM CST
                   before Magistrate Judge Andrew M Edison
                                     Letter − #27
                                     Letter − #28
    Please call the Court's conference line ten minutes prior to the scheduled hearing.

            Dial in Number: 409-763-7881
            Conference ID: 37881#
            Password: 13579#



Date: September 3, 2019
                                                               David J. Bradley, Clerk
